Citation Nr: 1703622	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-06 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1969 to April 1972 with additional service in the New Jersey Army National Guard and the United States Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction subsequently transferred to the Pittsburgh, Pennsylvania RO.

A hearing was held in January 2013 in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

These matters were previously before the Board in June 2014.  At that time, the Board reopened the Veteran's claims for service connection for headaches and for an acquired psychiatric disorder, to included PTSD, and remanded these issues as well as the issue of the Veteran's entitlement to service connection for a heart condition for further development.

In a June 2015 rating decision, the RO granted the Veteran's claim for service connection for PTSD and assigned a 70 percent disability evaluation effective May 15, 2009, which is the date the claim to reopen was received.  In a September 2016 Post-Remand Brief, the Veteran indicated that he considers this issue to be resolved.  Thus, the RO's determination represents a total grant of benefits sought on appeal - entitlement to service connection for an acquired psychiatric disorder, to include PTSD - and this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

As explained below, further development is needed in order to comply with the June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers on the Veteran as a matter of law, the right to substantial compliance with the remand.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in June 2014 to obtain service treatment records, service personnel records, and VA treatment records dated from January 1972 through April 1972, and to provide the Veteran with VA examinations.

I. Service Treatment Records

The Veteran served on active duty from July 1969 to April 1972.  As noted in the Board's June 2014 remand, the Veteran's service treatment records (STRs) for this period of service should be reviewed, given the Veteran's statements regarding the in-service onset of headaches and his hearing testimony that he believed he had heart trouble prior to entering service based on something his mother had told him about her own heart problem being hereditary.  The June 2014 remand directives specifically stated that the Veteran's STRs from his service with the United States Army, the United States Army Reserve, and the Army National Guard were to be obtained.  The remand instructed the AOJ to follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) regarding record requests from Federal facilities.

In light of these directives, the AOJ sought to obtain the Veteran's STRs from the Records Management Center (RMC) in August 2014.  In response, the RMC provided records from the Veteran's periods of reserve service dated from December 1986 to August 1995.

Further, a review of the August 2014 request sent to the RMC reveals the Veteran's STRs from his period of active service from July 1969 to April 1972 were not specifically identified and requested.  The only record in the file from this period of service is the Veteran's April 1969 pre-induction examination report which has been scanned into the electronic claims file with his military personnel records.  On the Report of Medical History, the Veteran noted that he had had pain or pressure in his chest.  The examiner noted occasional chest pains that were not disqualifying for service.  On the Report of Medical Examination, clinical evaluation of the heart was normal.

On remand, the AOJ should contact all appropriate sources to attempt to obtain the Veteran's complete STRs from his period of active duty, as VA should make as many requests as are necessary to obtain relevant records from a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2).  

II. VA Treatment Records

The Veteran has consistently asserted that immediately prior to his discharge from active duty in April 1972, he was medically evacuated from the Republic of Vietnam and involuntarily hospitalized at the VA Medical Center (VAMC) in East Orange, New Jersey, for a number of weeks.  In addition, the Veteran testified that when he first separated from service, he was prescribed medication for headaches.  Thus, in June 2014, the Board found that these records may be relevant to his claim and should be added to the claims file.

Pursuant to the June 2014 remand instructions, the AOJ forwarded a request to the East Orange VAMC seeking copies of all available records pertaining to the Veteran's inpatient treatment from January 1, 1972, to April 30, 1972.  In response, the East Orange VAMC furnished copies of the Veteran's treatment records for the period from March 13, 1995, to February 1, 2002.  However, no information or response was provided regarding records of his treatment from January to April 1972.  It remains unclear if an attempt to obtain these records from archives was undertaken, or if attempts to retrieve them from archives have been unsuccessful.  On remand, an attempt to obtain treatment records from the East Orange VAMC for the period from January 1, 1972, through April 30, 1972, should be made.

In regard to this, the Board notes that the Veteran has stated he was medically evacuated from Vietnam to Fort Dix and then to Fort Monmouth but was later transferred to the VA Hospital in East Orange, New Jersey, from which he was discharged in April 1972.  He stated that he was treated for a mental health problem and was found to have a heart a condition.  Orders in his service personnel records from the Commanding Officer, Medical Holding Detachment, US Patterson Army Hospital, Fort Monmouth, New Jersey, confirm that the Veteran was attached to the VA Hospital in East Orange from March 31, 1972, to April 17, 1972.

Therefore, the AOJ should determine on remand whether mental health records were stored differently from other medical records in the early 1970s and should follow all procedures to obtain mental health records for the Veteran.  The AOJ should also attempt to obtain these records directly from Patterson Army Hospital, Fort Monmouth, New Jersey, in addition to attempting to obtain the 1972 archived treatment records for the Veteran from the East Orange, New Jersey, VAMC, as noted above.

III. VA Examinations

Headaches

In March 1995, the Veteran underwent a VA neurological disorders examination.  The examiner noted the Veteran's report that he developed recurrent headaches in 1973, and that the headaches occurred a few times per week.  The examiner diagnosed the Veteran with recurrent bitemporal headaches of an undetermined etiology.

In its June 2014 remand, the Board found that the March 1995 opinion is inadequate because the examiner did not furnish an opinion as to the likelihood that the Veteran's headaches arose during or are related to his military service.  In that remand, the Board directed the AOJ to schedule the Veteran for another VA examination to determine the nature and etiology of his claimed headaches.

The Veteran underwent a VA headaches examination in November 2014 in accordance with the Board's remand directives.  The examiner diagnosed the Veteran with tension headaches and determined that the headaches were not related to service because a treatment note from the East Orange VAMC dated April 2009 described the headaches as "new."
Although the November 2014 VA examiner did provide an opinion, the examiner did not comply with the Board's remand directives and the opinion did not include a rationale sufficient to allow the Board to make an informed decision.  Thus, it is inadequate.

Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, a remand is required to provide a rationale that supports the requested opinion and to substantially comply with the Board's June 2014 prior remand directives.  See Stegall, 11 Vet. App. at 268 (holding that the Board errs as a matter of law when it fails to ensure remand compliance).  Thus, on remand, an addendum medical opinion should be obtained.

Heart Condition

The Board's June 2014 remand also directed the AOJ to schedule the Veteran for a heart examination to determine the nature and etiology of any diagnosed heart condition.  A review of the Veteran's treatment records from the East Orange VAMC indicates that the Veteran has been diagnosed with coronary artery disease; however, no diagnostic tests that demonstrate this finding are associated with the claims file.  The Veteran served in-country in the Republic of Vietnam from August 1970 to March 1972, he was presumptively exposed to an herbicide agent during this service, and any ischemic heart disease (including coronary artery disease) that arose during or following service is presumptively service connected.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  Therefore, the Board instructed the AOJ to schedule the Veteran for a VA examination in order to clarify the Veteran's diagnosis, and to provide an opinion, if warranted, as to the likelihood that any diagnosed heart condition is related to the Veteran's time in service.

In November 2014, the Veteran underwent a VA heart examination in accordance with the Board's June 2014 remand directives.  The examiner noted that the Veteran was not currently diagnosed with a heart condition, nor had he been previously diagnosed with a heart condition.  The examiner noted that physical examination revealed no findings related to a heart condition.  The examiner determined that the Veteran exhibited no evidence of a heart condition, noting that the records from the East Orange VAMC cite a diagnosis of coronary artery disease with no record verifying these findings, but offered no further rationale for her findings.

The Board finds that the November 2014 opinion does not comply with its June 2014 remand directives, as an insufficient rationale was proffered regarding the etiology of the claimed heart condition and no tests or studies were conducted to confirm or rule out any potential heart conditions.  Accordingly, a remand is required to address those deficiencies and substantially comply with the Board's prior remand directives.  See Stegall, 11 Vet. App. at 268 (holding that the Board errs as a matter of law when it fails to ensure remand compliance).  On remand, VA should provide an additional VA examination and obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC), and any other appropriate source, to request any available service treatment records from the Veteran's periods of service in the United States Army, the United States Army Reserve, and the United States Army National Guard that have not been previously associated with the claims folder.  A specific request should be made for records from the Veteran's period of active duty in the Army from July 1969 to April 1972.  All responses, positive and negative, should be recorded and associated with the claims file.  All necessary and follow-up efforts should be made to obtain the records, until it is clear from the responses received that further requests would be futile.

If such records are not available or further attempts to locate such records would be futile, the Veteran should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

2.  Contact the East Orange VAMC, or any appropriate federal storage facility, and request records of the Veteran's hospitalization during the period January 1972 to April 1972.  Take all appropriate action to have the records recalled if they have been archived or retired.  All responses, positive and negative, should be recorded and associated with the claims file.  All necessary and follow-up efforts should be made to obtain the records, until it is clear from the responses received that further requests would be futile.

In attempting to obtain these records, the AOJ should note that orders in the Veteran's service personnel records from the Commanding Officer, Medical Holding Detachment, US Patterson Army Hospital, Fort Monmouth, New Jersey, confirm that the Veteran was attached to the VA Hospital in East Orange from March 31, 1972, to April 17, 1972.  The Veteran has stated he was treated for a mental health condition at that time.

Therefore, the AOJ should determine on remand whether mental health records were stored differently from other medical records in the early 1970s and should follow all procedures to obtain mental health records for the Veteran.  In addition, the AOJ should also attempt to obtain treatment records directly from Patterson Army Hospital, Fort Monmouth, New Jersey, from early 1972, i.e., from January 1972 through April 1972  .

If such records are not available or further attempts to locate these records would be futile, the Veteran should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

3.  After completing the development requested above, obtain an addendum opinion from the examiner who evaluated the Veteran in November 2014, or from another appropriate medical professional, to determine the nature and etiology of the Veteran's headaches.  The entire claims file should be reviewed by the examiner and such review should be noted.

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches arose during service, to include the Veteran's period of active military service (July 1969 to April 1972).

b) If the examiner determines the Veteran's headaches did not occur during service, the examiner should provide an opinion as to whether it is at least as likely or not (50 percent or greater probability) that the Veteran's headaches are causally or etiologically related to any incident of service, to include the Veteran's period of active military service (July 1969 to April 1972).

The term "at least as likely as not"  does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

If after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.
4.  After completing the development required by items 1 and 2, schedule the Veteran for an examination with a qualified VA medical professional to determine the nature and etiology of any current heart conditions.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The claims file should be made available and reviewed by the examiner prior to the examination.  The examiner must note on the examination report whether the Veteran's claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

The examiner should address the following:

a. Provide a diagnosis for each of the Veteran's heart conditions present at any time from May 2009 to the present.  The examiner should specifically provide or rule out a diagnosis of coronary artery disease (CAD).

b. If the examiner identifies a heart condition other than CAD, he or she must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the heart condition arose during service.

c. If the examiner identifies a heart condition other than CAD, he or she must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the heart condition is causally or etiologically related to any incident of service.

The term "at least as likely as not"  does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for service connection for headaches and for a heart condition in light of all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



